22 So.3d 845 (2009)
STATE of Florida, Appellant,
v.
Angelo Davinci FLOWERS, Appellee.
No. 1D09-1835.
District Court of Appeal of Florida, First District.
December 1, 2009.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Appellant.
Nancy Daniels, Public Defender, and Glen P. Gifford, Assistant Public Defender, Tallahassee, for Appellee.
*846 PER CURIAM.
DISMISSED. Goodwin v. State, 826 So.2d 1022 (Fla. 3d DCA 2001).
KAHN, LEWIS, and WETHERELL, JJ., concur.